Citation Nr: 0334663	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder, currently diagnosed as post-traumatic stress 
disorder (PTSD) with history of schizophrenic reaction, 
currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder, 
currently diagnosed as PTSD with history of schizophrenic 
reaction, is productive of severe social and industrial 
impairment with deficiencies in most areas.

2.  The veteran's service-connected psychiatric disorder, 
currently diagnosed as PTSD with history of schizophrenic 
reaction, prevents him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for a psychiatric 
disorder, currently diagnosed as PTSD with history of 
schizophrenic reaction.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9203-9411 (2003).

2.  The criteria for establishing entitlement to TDIU are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to an increased rating for a 
psychiatric disorder, currently diagnosed as PTSD with 
history of schizophrenia, and TDIU benefits.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The law 
provides that VA has duties to notify and to assist 
claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefits sought on appeal, development as to these 
matters to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of the issues on appeal.

Background

By a rating decision in June 1945, service connection was 
established for the veteran's psychosis, schizophrenia.  
Service connection has not been established for any other 
disorders.  The veteran's service-connected disability is 
currently characterized as a psychiatric disorder, diagnosed 
as PTSD with history of schizophrenic reaction, and it is 
rated as 50 percent disabling.

In March 2001, the veteran claimed that an evaluation in 
excess of 50 percent disabling was warranted for his service-
connected nervous condition.  Thereafter, in May 2001, he 
submitted a claim for total disability because of his 
service-connected disability which was preventing him from 
securing or following any substantially gainful occupation.  

VA outpatient and hospitalization records, dated from July 
2000 to September 2001, are silent with respect to mental 
health treatment.  These records, however, include notations 
of depression and anxiety.

Upon VA fee basis psychiatric examination in November 2001, 
the veteran's wife reported that, from December thru March, 
the veteran becomes very combative and depressed.  She 
reported that he screams and hollers.  He hears voices, has 
nightmares, and fights with his wife at night.  It is 
reported that the veteran cries a lot, cannot sleep at night, 
and his appetite is effected.  The examiner noted that the 
veteran was crying during the interview.  It is noted that 
the veteran is not close to his biological children; however, 
he is closer to his wife's children from prior marriage.  It 
is further noted that the veteran becomes very emotional and 
lonely at times because his children don't visit him very 
often.  

The November 2001 VA fee basis examination report reflects 
that, upon mental status evaluation, the veteran was well 
dressed and well groomed, his affect was completely flat, his 
mood was depressed, and his was crying.  The veteran was 
cooperative and his verbalizations were coherent, informative 
and logical.  He was alert and oriented times three, his 
cognitive functions were grossly intact, and he denied 
hearing voices or seeing things at the time of the 
examination.  The examiner could not elicit any psychosis or 
organicity.  It is noted that the veteran showed signs and 
symptoms of major depression.  He denied suicidal or 
homicidal ideation.  The diagnoses were PTSD; major 
depression, recurrent type; and chronic anxiety disorder.  
The examiner estimated that the veteran worked at the 40 to 
50 percent level.  The examiner commented that the veteran is 
suffering from chronic major depression because of his 
experiences in World War II.  The examiner further commented 
that the veteran starts reliving his life because we are 
currently at war and he watches this on television.  

Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's psychiatric disorder, currently diagnosed as 
PTSD with history of schizophrenic reaction, is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9203-9411, for 
schizophrenia, paranoid type, and PTSD.

The schedular criteria for rating mental disorders, to 
include the disorders encompassed by Diagnostic Codes 9203 
and 9411, provides that a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for mental disorders where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The schedular criteria also provide that a 100 percent rating 
is warranted where there is total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9203-9411. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The competent evidence of record, particularly the November 
2001 report of VA fee basis psychiatric examination, 
reasonably establishes that noted symptoms of the veteran's 
service-connected psychiatric disorder, including depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, and 
inability to establish and maintain effective relationships, 
produces occupational and social impairment with deficiencies 
in most areas, so as to warrant a 70 percent rating under 
Diagnostic Codes 9203-9411.  

The record is devoid of medical evidence that the veteran 
experiences total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Hence; a 100 percent scheduler rating is not warranted.  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340,  
3.34l, 4.16(a).  

Upon careful review of the entire record, the Board concludes 
that the evidence reasonably establishes that impairment due 
to the veteran's service-connected psychiatric disorder, 
currently diagnosed as PTSD with history of schizophrenic 
reaction, alone, is sufficiently severe to preclude his 
participation in regular substantially gainful employment.

As determined above, the veteran's service-connected 
psychiatric disorder, currently diagnosed as PTSD with 
history of schizophrenic reaction, warrants a 70 percent 
rating.  Therefore, the percentage rating requirements for 
TDIU are met.  Regarding the effect of the service-connected 
psychiatric disorder on the veteran's ability to maintain 
employment, the November 2001 VA examination is to the effect 
that the veteran works at the 40 to 50 percent level due to 
his psychiatric disorder.  The Board notes that the veteran 
often gets emotional and lonely and is unable to maintain 
close relationships with his children.  Considering the 
evidence of record and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the requirements for 
establishing entitlement to TDIU are met. 


ORDER

A 70 percent rating is granted for a psychiatric disorder, 
currently diagnosed as PTSD with history of schizophrenic 
reaction, subject to the regulations governing payment of 
monetary awards.  

TDIU is granted, subject to the regulations governing payment 
of monetary awards.  




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



